Citation Nr: 0910369	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-35 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a psychiatric disorder claimed as 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to May 
1970. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 
 
In October 2007, the Veteran appeared and testified at a 
hearing before the undersigned Acting Veterans' Law Judge, 
sitting at Muskogee, Oklahoma.  In March 2008, the Board 
remanded the issue of whether new and material evidence had 
on appeal to the RO for additional evidentiary development.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO previously denied the Veteran's petition to reopen 
service connection for an innocently acquired psychiatric 
disorder in an April 1982 rating decision; the Veteran did 
not enter a timely appeal to that decision.  

2.  The additional evidence added to the record following the 
April 1982 rating decision includes additional relevant 
service records that were not associated with the claims file 
in April 1982.  


CONCLUSIONS OF LAW

1.  The April 1982 RO rating decision denying service 
connection for a psychiatric disorder became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  Since the April 1982 rating decision, new and material 
evidence has been received to reopen service connection for a 
psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim of service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In April 2008, the 
RO sent the Veteran a letter satisfying the requirements of 
Kent by notifying the Veteran of both the type of evidence 
needed to reopen his claim and what was necessary to 
establish entitlement to the claimed benefit (service 
connection for a psychiatric disorder).  Considering the 
record in light of the above notification, and in view of the 
favorable disposition below (finding new and material 
evidence and reopening service connection for a psychiatric 
disorder), the Board finds that all notification and 
development action needed to render a fair decision on the 
issue of reopening service connection for a psychiatric 
disorder has been accomplished.  

Reopening Service Connection for a Psychiatric Disorder

Previously, in a September 1977 rating decision, the RO 
denied on the merits the Veteran's claim of service 
connection for a psychiatric disorder, which had been claimed 
as a nervous disorder and diagnosed as anxiety neurosis with 
depression.  The RO determined that the evidence failed to 
show that the Veteran's psychiatric disorder was incurred in 
service.  The Veteran was advised of the denial in September 
1977, but did not appeal this rating decision.  Therefore, 
this rating decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103. 

In February 1982, the Veteran filed a petition to reopen his 
claim for service connection for a psychiatric disorder, 
which he claimed as nerves.  In an April 1982 rating 
decision, the RO declined to reopen the previously denied 
claim, finding no new evidence showing the existence of 
psychiatric disorder in service.  The Veteran was advised of 
the denial in April 1982, but did not appeal.  Because the 
Veteran did not appeal the April 1982 RO rating decision, it 
became final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

VA may reopen and review a previously denied claim if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In March 2004, the Veteran filed a claim to reopen service 
connection for a psychiatric disorder.  Regarding petitions 
to reopen filed on or after August 29, 2001, as in this 
appeal, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  "New and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.  Hodge, 155 
F.3d at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  Accordingly, this 
analysis is undertaken by comparing the evidence newly 
received with the evidence previously of record.  

In this case, the evidence associated with the claims file 
following the April 1982 rating decision includes service 
personnel records.  As explained in more detail in the Remand 
portion of this decision, these records indicate that the 
Veteran was separated from the service after receiving a 
psychiatric evaluation.  According to 
38 C.F.R. 3.156(c), if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  
Given the submission of additional service records that bear 
direct relevance to the issue on appeal (as they concern 
behavioral problems), the Veteran's claim must be 
reconsidered.  38 C.F.R. § 3.156(c).  Because of the 
additional service department 


records received since the April 1982 prior final rating 
decision, the Board finds that new and material evidence has 
been received to reopen a claim for service connection for a 
psychiatric disorder.  To this extent only, the appeal is 
granted.


ORDER

The claim for service connection for a psychiatric disorder, 
claimed as bipolar disorder, is reopened.


REMAND

Having reopened the claim for service connection for a 
psychiatric disorder, the Board finds that additional 
development is required before the Board can decide the 
merits of the reopened service connection claim.  More 
particularly, the Board finds that remand for a VA 
examination is required to determine the most appropriate 
current diagnosis(es) for the veteran's psychiatric symptoms, 
and a medical etiology opinion is necessary to determine the 
relationship between the symptoms noted in service and the 
post-service symptomology.  

The Veteran's service personnel records (SPR) include the 
report from a March 1970 psychiatric evaluation that provides 
a diagnosis of "no psychiatric diagnosis"; however, the 
Board finds of particular relevance several attached 
statements appearing to be from the Veteran's superior 
officers.  In one undated statement, MSgt CMM explained that 
the Veteran tended to get "emotionally upset" when 
criticized.  Similarly, in an undated statement, MSgt RVL 
indicated that he had interviewed the Veteran on several 
occasions during which the Veteran got very upset and cried.  

Moreover, in a February 1970 Performance Report, it was noted 
that the Veteran had problems with math, reading, and 
following simple instructions.  Further, he could not 
acceptably complete technical tasks involving math; plus, he 
seemed to be unable to remember any of his technical 
training.  

In addition, the record shows that the Veteran has a long 
history of psychiatric treatment following service.  First, 
the Board notes, the Veteran has undergone two prior VA 
examinations.  In a May 1977 VA examination, the examiner 
provided a diagnosis of anxiety neurosis with depression.  In 
a March 1982 VA examination, the VA examiner provided a 
diagnosis of generalized anxiety disorder as evidenced by 
history; however, the examiners did not provide opinions 
regarding the etiology of these diagnoses.

Subsequently, the record includes extensive private (non-VA) 
treatment records, including those associated with the Social 
Security Administration's (SSA) disability determination.  
They present conflicting determinations regarding the onset 
of the claimed psychiatric disorder.

Inpatient psychiatric evaluations performed by a 
psychiatrist, Dr. JC, in March 1989, noted that the Veteran 
reported having his first anxiety attack in service.  The 
diagnosis was dysthymic disorder and panic disorder secondary 
to dysthymic disorder.  The Board also points out the results 
of a June 1986 psychological evaluation by Dr. RH, which 
reported symptoms that appear substantially similar to the 
behavior reported in the SPR cited above; however, an 
etiology opinion was not provided.  

In a November 1988 consultation report, it was noted that the 
Veteran had a "long psychiatric history," although the 
Veteran's service was not mentioned.  The record also 
includes a November 1987 VA medical certificate noting a 
"long history" of somatization when the Veteran was 
subjected to moderate amounts of stress.  

Additionally, the Veteran's wife testified during the October 
2007 Board hearing that she married the Veteran before he 
entered service.  Then, she witnessed a change in his 
behavior after he entered service.  

In contrast to these reports of a chronic history, a July 
1989 evaluation noted onset four years prior.  Similarly, a 
February 1990 psychiatric evaluation noted that the Veteran's 
"problems," including incapacitating panic attacks, began 
four years prior.  Also, in a March 2000 Report of Continuing 
Disability (prepared for SSA), the Veteran indicated that his 
disorder began in December 1988.  In light of this evidence, 
the Board finds that a VA examination is necessary to 
determine the relationship between the symptoms noted in 
service and the post-service symptomology.  

The Board also notes that a VA examination is necessary to 
determine the precise nature of the Veteran's current 
psychiatric disorder.  The diagnoses currently of record 
include a March 1991 determination, by SSA granting the 
Veteran SSA disability benefits, based on a diagnosis of 
dysthymic disorder, anxiety, somatoform disorder, and 
personality disorder.  An October 1995 hospitalization 
assessment provided a diagnosis of bipolar disorder, mixed 
with psychotic features, rule out schizoaffective disorder 
bipolar type.  A May 2000 evaluation provided a diagnosis of 
schizoaffective disorder, and a March 2000 treatment note by 
Dr. JGS reported bipolar disorder.  

In short, the record includes (1) competent evidence of a 
current disability and continuous symptoms since service; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  
Because the record otherwise lacks sufficient competent 
evidence upon which the Board can make a decision, remand for 
a VA examination is required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  Id.  

Accordingly, the reopened issue of service connection for a 
psychiatric disorder is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to undergo a VA psychiatric examination 
to determine the nature and likely 
etiology of a psychiatric disorder.  

The relevant documents in the claims file 
should be made available to, and reviewed 
by, the psychiatrist designated to 
examine the Veteran.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  Based on 
the examination results, the psychiatrist 
should provide a current psychiatric 
diagnosis(es), and should specifically 
offer an opinions as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's currently diagnosed psychiatric 
disorder was incurred during active 
service; had its clinical onset during 
service; or, if a psychosis, within one 
year following service; or if the current 
psychiatric disability is otherwise 
related to his active service. 

The examiner should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss the relevant 
evidence, all pertinent private and VA 
records, and lay evidence of record, 
including the veteran's and his wife's 
report of psychiatric symptoms in service 
and continuously after service.  The VA 
psychiatric examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for a psychiatric disorder in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case (SSOC), and afford 
them the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded matter, but need take no further action unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The veteran is advised to appear and 
participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim.  See 38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker,
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


